            Case 2:19-cv-00239-MMB Document 75 Filed 03/02/21 Page 1 of 1




                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JONATHAN MALCOLM,                                                CIVIL ACTION
          Plaintiff,
                                                                  NO. 19-239
                     v.

 REGAL IDEAS, INC., et al.,
           Defendants.



ORDER RE: DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT AND MOTIONS
                           TO STRIKE

         AND NOW, this 2nd day of March, 2021, for the reasons stated in the foregoing

memorandum, upon consideration of Defendants’ Motion for Summary Judgment (ECF 54) and

Motions to Strike (ECF 56 & 57) and all responses and replies, it is hereby ORDERED that:

         Defendants’ Motion for Summary Judgment is DENIED as to the strict liability claims

against Defendants Regal Ideas US and Regal Ideas Canada (Counts Two, Five).

         Because of Plaintiff’s concessions, the negligence and breach of warranty claims against

Regal Ideas US and Regal Ideas Canada are DISMISSED (Counts One, Three, Four, Six).

Plaintiff also conceded all claims against Defendant Telesteps, which are hereby DISMISSED

Counts Seven, Eight, Nine).

         Defendants’ Motions to Strike are DENIED.

                                                                    BY THIS COURT:


                                                                    s/ Michael M. Baylson

                                                                    MICHAEL M. BAYLSON
                                                                    United States District Court Judge


O:\CIVIL 19\19-239 Malcolm v REgal Ideas\19cv239 MSJ order.docx
